The defendant’s contention that his guilt was not proven beyond a reasonable doubt is without merit. The jury was free to accept some, if not all, of the complainant’s testimony (see, e.g., People v Jackson, 65 NY2d 265).
Also without merit is the defendant’s contention that the court erred when it permitted the People to introduce into evidence his postarrest threat to kill the complainant (see, People v Barksdale, 100 AD2d 852).
Finally, we decline to exercise our discretion to modify the *750defendant’s sentence. Mangano, J. P., Niehoff, Kooper and Spatt, JJ., concur.